DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Response
Applicant has filed a terminal disclaimer to address the double patenting rejection, which is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,596,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 8-14, 16, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Choksi teaches a tracheostoma valve with inner and outer sleeves and threaded second body/cap for adjusting the cracking pressure of the valve, it does not disclose or suggest wherein the elastic membrane of the valve includes an outer edge fixed/coupled to the distal end of the inner sleeve while being deflectable between the instantly claimed first and second positions (best seen in instant Figs. 4-5). Accordingly, claims 1 and 13 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 2, 8-12, 14, 16, 17, 19 and 20 depend from claim 1 or 13 and are considered patentable by virtue of their dependence from claim 1 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHRYN E DITMER/Primary Examiner, Art Unit 3785